Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-9 of applicant arguments/remarks, filed 11/11/2021, with respect to the previous prior art rejections have been fully considered and are persuasive.  The previous prior art rejections have been withdrawn. Please see below for further details.

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 16, and 20, the closest prior art is considered previously cited Vaughan (US 2005/0264291). Vaughan teaches an RF coil for MRI, wherein the RF coils includes a plurality of waveguides with a plurality of slots on the plurality of waveguides [See Fig. 2A]. However, Vaughan is silent in teaching “the plurality of slots including a first angled slot extending across the inner-facing surface at a first angle and a second angled slot extending across the inner-facing surface at a second angle different from the first angle, wherein the first slot forms a leading edge at a first location on the inner-facing surface and terminates at a trailing edge at a second location on the inner-facing surface.”
	Another prior art, Martek (US 6,429,825) teaches a similar limitation of the plurality of slots including a first angled slot extending across the outer-facing surface at a first angle and a  [See Fig. 1A slots 172]. However, upon further inspection of Martek, it would not have been obvious to combine the teachings of Vaughan and Martek. First, Martek does not disclose that the disclosed resonator can be used in MRI or any type of medical imaging. Instead, Martek teaches the resonator is used in a communications system [see abstract]. Secondly, Martek teaches that the slots extend along the outer-facing surface, and not the inner-facing surface (such as Vaughan and as claimed) [See claim 8]. Therefore, Martek actually teaches away from Vaughan and the claimed invention and it would not have been obvious to combine the teachings of Vaughan and Martek.
	Claims 2-3, 5-15, 17-19 are considered allowable for depending on one of said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896